Citation Nr: 0518296	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  94-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar 
spine disorder, rated as 10 percent disabling from August 27, 
1991 to November 26, 2001, 20 percent disabling from November 
27, 2001 to July 6, 2004, and 40 percent disabling from July 
7, 2004.

2.  Entitlement to an increased initial rating for a cervical 
spine disorder, rated 10 percent disabling from August 27, 
1991 to November 26, 2001, and 20 percent disabling from 
November 27, 2001.

3.  Entitlement to an increased rating for chronic fatigue 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Since that time, the veteran's claim has been 
transferred to Nashville, Tennessee.  These matters were 
remanded for further development in June 1996 and July 2003.  
That development having been completed, these claims now 
return before the Board.

The issue of entitlement to increased rating for the chronic 
fatigue syndrome is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  From August 27, 1991 to July 27, 1998 the veteran's 
service connected lumbar spine disability was manifested by 
slight limitation of motion.

2.  From July 28, 1998 to July 6, 2004, the veteran's service 
connected lumbar spine disability was manifested by moderate 
intervertebral disc syndrome with moderate limitation of 
motion.

3.  From July 7, 2004 the veteran's service connected lumbar 
spine disability is manifested by severe intervertebral disc 
syndrome.

4.  From August 27, 1991 to July 27, 1998 the veteran's 
service connected cervical spine disability was manifested by 
slight limitation of motion. 

5.  From July 28, 1998, the veteran's service connected 
cervical spine disability has been manifested by moderate 
limitation of motion with forward flexion greater than 15 
degrees but not greater than 30 degrees.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected lumbar spine disability 
from August 27, 1991 to July 27, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002).

2.  The criteria for an evaluation of 20 percent for the 
veteran's service connected lumbar spine disability from July 
28, 1998 to July 6, 2004 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

3.  The criteria for an evaluation greater than 40 percent 
for the veteran's service connected lumbar spine disability 
effective from July 7, 2004 have not been met.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

4.  The criteria for an evaluation greater than 10 percent 
for the veteran's service connected cervical spine disability 
from August 27, 1991 to July 27, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002).

5.  The criteria for a 20 percent for the veteran's service 
connected cervical spine disability effective from July 28, 
1998 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5290 (2001); 38 
C.F.R. § 4.71a, Diagnostic Code  5242 (2004).

6.  The criteria for a rating in excess of 20 percent, 
effective from July 28, 1998 for the veteran's service 
connected cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a statement of the case 
dated June 1994, numerous supplemental statements of the 
case, including those dated January 1995, October 1999, March 
2000, January 2001, and March 2005, numerous VA examinations, 
including the latest dated July 2004 and December 2004, and 
VCAA letters dated April 2001 and December 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several examinations during the 
course of this appeal, as well as a hearing at the RO. 

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that the veteran was seen 
for back and neck complaints.

The veteran received a VA examination in December 1991.  At 
that time, the veteran showed full range of motion of the 
back.  Inspection and palpation of the back showed protrusion 
of the posterior part of L5 with a positive step sign, most 
likely from a spondylolisthesis.  The veteran had normal 
neurological findings of the lower extremities and no atrophy 
of the muscles.  There was no limitation of movement of the 
thoracic spine, and the cervical spine showed full range of 
motion in regard to flexion, hyperextension, lateral bending, 
and rotation.  He complained of pain in the neck which would 
radiate to the left side on extreme lateral rotation towards 
the left.  Neurological examination of the upper extremities 
was normal, and there was vague tenderness in the left 
anterior part of the shoulder on palpation.  

X-rays showed straitening of the upper cervical spine with 
minimal subluxation of the C3 on the C4 and C7 on the T1.  
There was marked narrowing of the lower two cervical disc 
spaces and also of the disc space of C7-T1 consistent with 
chronic disc degeneration.  There was also minimal 
spondylosis.  It was remarked that the findings were likely 
associated with trauma. 

X-rays of the lumbosacral spine showed minimal spondylosis 
and mild depression of the anterio-superior aspect of the L5 
that was most likely associated with Schmorl's node.  There 
was no evidence of disc degeneration.  A small bony body 
adjacent to the upper lateral aspect of the L3 on the right 
probably represented an ossicle rather than an old fracture.

Diagnoses were objective findings of spondylolisthesis of L4-
L5 with a history of arthritis of the cervical spine.

In February 1992 the RO granted the veteran entitlement to 
service connection for spondylolisthesis of L4-5 at a 10% 
evaluation, and for a history of arthritis of the cervical 
spine at a noncompensable evaluation, each effective from 
August 27, 1991, the date following the veteran's separation 
from service.  

During the course of this appeal from 1992 to the present, 
the veteran has received treatment on multiple occasions for 
his back disabilities from the VA. VA and private outpatient 
treatment records dated 1992 to 1995 show treatment on an 
outpatient basis for many disabilities, including lumbar and 
cervical spine disabilities.

The veteran received a hearing at the regional office in 
December 1992.  At that time he described the symptomatology 
associated with his lumbar and cervical spine disabilities, 
and the severity of those symptoms.

Of record is a December 1992 questionnaire in which a friend 
of the veteran described the severity of the veteran's pain 
and the effect the pain has on his day to activities.

Of record is a document showing that the veteran was not 
physically qualified for employment as a police officer due 
to orthopedic disorders.

The veteran received a private examination in September 1993.  
At that time, the veteran reported neck and low back pain.  
The veteran reported occasional sharp pain in the lower 
region, and described a pulsating painful sensation with some 
radicular component into the lateral aspect of the left knee.  
The symptoms are aggravated by sitting and prolonged 
standing.  The veteran also noted occasional limitation of 
motion of the neck, and a tense tight sensation and a 
constant suboccipital dull aching pain which gets worse as 
the day progresses and leads to a headache.  Examination of 
the cervical spine noted rotation to the left and right of 
about 70 degrees.  Extremes of motion produced mild 
discomfort.  As to forward flexion, he lacked touching chin 
to chest by about two fingerbreadths.  Extension was 
approximately 20 degrees.  Side bending and rotational 
movements were mildly discomforting in the extremes of 
motion.  Sensory examination was normal.  X-rays of the 
lumbar spine showed Grade I to early Grade II 
spondylolisthesis of L5 on S1.  Cervical spine X-rays showed 
what might be a congenital fusion at C5-C6-C7, perhaps even 
extending to T1.  Calcifications were noted in the narrow 
disc spaces, suggestive of fusion.  There was a loss of the 
normal cervical lordosis at the 4-5 junction, and suggestion 
of disc space narrowing was present at that level.  The 
veteran was diagnosed with severe cervical degenerative disc 
disease, perhaps congenital abnormality at C5-C6-C7, with 
associated headaches, and lumbosacral spondylolisthesis, 
Grade I.

A May 1994 RO rating decision increased the veteran's 
evaluation for his service connected cervical spine condition 
to a 10 percent evaluation, effective from August 27, 1991.

An April 1997 report of VA X-rays of the veteran's lumbar 
spine noted bimobile lumbar spine vertebral bodies, Grade II 
spondylolisthesis of 5 on 1, marked disc space narrowing at 
5, a pars defect at L5, and a moderate scoliosis convexity to 
the right.

VA and private treatment records dated from 1996 to February 
2000 show continued treatment for spine disabilities.  
Moderate scoliosis of the veteran's lumbar spine was noted.

The veteran received a VA examination of his knees, left 
shoulder, and cervical and lumbar spine on July 28, 1998.  At 
that time, the veteran reported pain in his lumbar spine and 
cervical spine.  The veteran described his neck pain as 
constant and dull ranging 6-9/10 associated with some 
dizziness.  He described the low back pain as dull to 
sometimes sharp daily, 4-7/10.

An examination of the cervical and lumbar spine showed no 
obvious paraspinal muscle atrophy.  Active and passive range 
of motion of the cervical spine was forward flexion of 20 
degrees, 30 degrees being normal, extension of 40 degrees, 30 
being normal, right lateral bending of 20 degrees, 40 degrees 
being normal, left lateral bending was 30 degrees, 40 degrees 
being normal, right rotation was 45 degrees, with 55 being 
normal, left rotation was 55 degrees, with 55 being normal.  

Examination of the lumbar spine revealed active range of 
motion of forward flexion of 65 degrees, 95 degrees being 
normal, extension of 10 degrees, 35 being normal, right 
lateral bending of 20 degrees, 40 degrees being normal, left 
lateral bending was 30 degrees, 40 degrees being normal, 
right rotation of the lumbar spine was 55 degrees, with 55 
being normal, and left rotation was 50 degrees, with 55 
degrees being normal.  Diagnoses were severe degenerative 
arthritis of the cervical spine and spondylolisthesis, grade 
I-II of the lumbar spine, with evidence of mild associated 
degenerative changes at L2-L3.  

The examiner commented that the veteran would probably have 
increasing symptoms of pain.  Based on his history he had 
significant functional limitations in walking, driving, 
sitting and stair climbing.

A VA neurological examination dated July 1998 noted chronic 
daily headaches, most probably related to an underlying 
cervicogenic degenerative arthritic process.

The veteran received a further VA neurological examination in 
September 1999.  At that time, the veteran was noted to 
report pain in the posterior neck, and low back pain that 
worsened when straightening up.  Upon examination, there was 
no cervical adenopathy.  Cervical spine motion was slow and 
did not provoke any symptoms.  The examination was 
essentially normal.  The examiner indicated that he found no 
evidence of spinal cord disease or impairment, and no 
neurologic explanation for his back symptoms.

Received in January 2000 was a statement from a Licensed 
Practical Nurse who was caring for a relative of the veteran.  
She described her observations of the veteran's activities, 
which were impaired due to his pain.

In August 2000, the veteran was seen a private emergency room 
with a diagnosis of low back strain.

A letter from a private physician, dated November 27, 2001, 
is of record.  It indicates that the veteran has a pars 
defect at L5 with Grade II spondylolysis.  The veteran's 
range of motion indicates a "moderate" loss of motion.  His 
history and recurring muscle spasms in his lumbar and 
thoracic spine, along with X-ray evidence of scoliosis, and 
degenerative changes in four lumbar vertebrae, indicate the 
progression of the degenerative process, as indicated by his 
increased pain, fatigue, and muscle spasms.  Bone scan 
findings of abnormal uptake in the lumbar and cervical spine 
show degenerative changes at these sites.

The examiner indicated that in his opinion, the veteran had a 
moderate loss of range of motion of his lumbar spine.  He 
reported that the veteran had significant functional 
limitations in walking, driving, sitting, and stair climbing.  
The examiner indicated the veteran carried the diagnoses of 
degenerative osteoarthritis, cervical spine crepitation 
limitation of motion, and intervertebral disc syndrome.

The veteran received a private MRI of his lumbar spine in 
January 2002.  At that time, the veteran was noted to have 
anterior slippage of L5 on S1 by approximately 8mm, with 
findings suggestive of bilateral pars defects.  The posterior 
aspect of the disc was unroofed.  The disc also protruded 
posteriorly and slightly superiorly.  However, not spinal 
stenosis was seen.  Both neuroforamen were narrowed, which 
was unchanged.  Mild degenerative changes at other levels 
were also noted, with no spinal stenosis, neuroforaminal 
narrowing, or significant change seen.  Also noted was 
protrusion at T10-11, slightly asymmetric to the left and 
slightly narrowing the left neuroforamen at this level, with 
the superior aspect of the neuroforamen remaining patent.  

The veteran was seen by a private rheumatologist in January 
2002.  At that time, the veteran was noted to have tenderness 
over the cervical paraspinal muscles bilaterally.  Range of 
motion was equal and grossly normal.  However, the veteran 
did complain of tightness and pain between the shoulder 
blades with extreme rotation and side bending to the left and 
right.  Lumbar spine was noted to have spasms, and tenderness 
over the lumbar paraspinal muscles.  Straight leg raising 
test was negative bilaterally.  The veteran was unable to lie 
flat on the examining table secondary to a complaint of back 
pain.  The veteran was able to bend forward to reach the mid 
calves before a complaint of low back pain.  Sensation was 
noted to be grossly intact.  The veteran was diagnosed with 
significant diffuse chronic musculoskeletal pain involving 
the cervical spine and lumbar spine, as well as other areas.

The veteran received a VA examination for his spine in 
January 2002.  At that time, the veteran reported constant 
and severe pain in his cervical and lumbar spine, which would 
generally get worse as the day progressed.  He was unable to 
maintain any position for very long periods of time, and had 
trouble sleeping due to pain.  He reported weakness on 
occasion in his arms, hands, and legs.  He also had 
occasional radicular pains down alternating legs.  Previous 
diagnostic testing results were noted.

He reported that the level of pain in the cervical spine was 
around 8 or none and may go to 10 on bad days with flare-ups.  
The level of pain in his lumbar spine varied from 4 to 6 and 
might go to 10.  He was unable to drive very far and was 
unable to work for very long periods.  He was only able to 
work part time as an occupational therapist.  He reported 
weakness on occasion in arms, hands, and legs.  He reported 
pain radiating into the left arm and wrist and into the lower 
extremities. 

On examination, the veteran was noted to move antalgically in 
all movements during testing for range of motion, getting up 
and down from a chair, and even walking and standing.  Range 
of motion of the cervical spine showed flexion of 0-26 
degrees, extension 0-48 degrees, left lateral bending 0-18 
degrees, right lateral bending 0-27 degrees, rotation to the 
right 56 degrees, and to the left 46 degrees.  

Examination of the lumbar spine showed exaggerated lumbar 
lordosis with considerable paravertebral muscle spasm, worse 
on the right.  He was able to walk on his heels and toes.  
His deep tendon reflexes in his legs, specifically the 
patellar and Achilles, were present and equal, but they were 
slightly hypoactive.  Range of motion of the lumbosacral 
spine showed flexion of 0-50 degrees, extension 0-10 degrees, 
right lateral bending of 0-18 degrees, left lateral bending 
of 0-22 degrees, rotation to the right of 0-45 degrees, and 
rotation to the left of 0-40 degrees.  The veteran showed 
considerable difficulty in straightening back up after doing 
these range of motion exercises.  The veteran was diagnosed 
with severe degenerative joint disease of the cervical and 
lumbosacral spine with neuroforaminal narrowing, severe 
degenerative disc disease of the cervical and lumbosacral 
spine with neuroforaminal narrowing, spinal stenosis of the 
cervical spine, chronic compression fracture of C5 and C6, 
spondylolysis with spondylolisthesis at L5, and spinal facet 
syndrome of the cervical and lumbosacral spine.

In September 2002 the RO increased the 10 percent ratings in 
effect for the disabilities of the cervical and lumbar spine 
veteran to 20 percent effective from November 27, 2001.  

The veteran received a neurological examination on July 7, 
2004.  At that time, the veteran reported a daily dull ache 
in his back.  He had poor sleep secondary to pain with 
movement.  He has problems sitting, standing, and driving for 
long periods.  He also reported pain and aching with 
radiation to the buttocks and legs.  He reported the pain as 
being severe.  Hot showers and certain positions would 
sometimes alleviate the symptoms.  Problems are worse when he 
is tired.  He walked unaided, and seemed to walk up and down 
hallways without difficulty, although he stated that any long 
walking would be difficult.  Prior testing noted 
spondylolisthesis at L4-L5, as well as narrowed discs at L5-
S1, with end plate sclerosis and spondylosis at L5.  There 
was some slippage of L5 on S1, and the suggestion of a 
bilateral pars defect by MRI scan.  He was noted to have had 
an EMG examination recently which showed bilateral S1 
radiculopathy and mild tibial neuropathy.

Examination of the back showed mild decreased rotation in the 
lower back.  He had decreased internal and external rotation 
of the legs at the hip with some tightness of the musculature 
in the pelvic girdle.  He had intact strength in the legs.  
No sensory deficits were noted in the legs.  His gait was 
somewhat asymmetric, with a short stance phase on the left 
leg.  There was some tenderness of the paraspinal muscles in 
the lower back.  The veteran was diagnosed with severe 
degenerative disease of the lumbosacral spine with 
spondylosis and spondylolisthesis.  He had decreased range of 
motion of the back, and weakness of the lower back, and 
problems with standing such that he had to use his hands to 
"walk up" his legs when he is trying to stand.  He can not 
participate in extreme physical activities now, such as 
sports or running, due to back pain.  The back pain limited 
some of his performance when he tried to work as a therapist 
and the pain has made him lose jobs and not be hired at 
times.  He was ambulatory and steady when he walked, though 
he does have a somewhat asymmetric gait, which may be in part 
due to his knee.  His electrodiagnostic study has shown 
evidence of radiculopathy, which likely contributes to his 
pain and is due to his degenerative lumbosacral spine 
disease.

The veteran received a further VA examination in December 
2004.  At that time, the veteran's prior history was noted.  
The veteran also described constant aching in his neck with 
radiation to the shoulders as arms, as well as stiffness of 
motion.  It was noted that his neurological examination, 
which was quite complete, previously showed no evidence of 
any neurological deficits related to radiculopathy or 
myelopathy.  

Upon examination, range of motion of the veteran's back 
revealed that he could go to 90 degrees.  Flexion was about 
20 degrees and laterally about 35 degrees.  He did have 
lordosis with marked paraspinal spasm.  The remainder of his 
neurological examination was noted to be the same as 
previously, with adequate reflexes and strength throughout.  
In his cervical spine, he had about 75-80 degrees of lateral 
motion.  He could flex his neck down to his chest, and had 
some reduced extension posteriorly.  MRI of the cervical 
spine showed fairly significant cervical degenerative changes 
at multiple levels with some mild stenosis of the canal with 
some flattening to a mild degrees of the cord.  No major 
specific nerve impingement was noted at any level.  The 
examiner's impression was of severe degenerative lumbosacral 
disc disease with spondylosis and spondylolisthesis, with no 
specific focal neurological deficits.  He appeared to have 
significant disease with a reduced range of motion to a mild 
to moderate degree.  He did appear to have significant 
deficits related to this.  The veteran was also diagnosed 
with cervical degenerative disease with no evidence of focal 
deficits and no evidence of myelopathy.  He was noted to have 
significant degenerative changes as well with some spinal 
stenosis, but had no specific deficits related to this.  He 
had some slight restriction of motion of his neck, and 
certainly would undoubtedly have some persistent pain and 
aggravation of this would be afforded by movement of the 
neck, and significant positioning at different times.  

A rating decision dated March 15, 2005 increased the 
veteran's evaluation for his service connected lumbar spine 
disability to 40 percent effective from July 7, 2004 and 
confirmed the 20 percent rating in effect for the cervical 
spine disability. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue. In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2004).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2004).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  (DC 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2001).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2001).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (1): For purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Prior to September 26, 2003, slight limitation of motion of 
the cervical spine warranted a 10 percent evaluation, 
moderate limitation of motion of the cervical spine warranted 
a 20 percent evaluation, and a 30 percent evaluation was 
warranted for severe limitation of motion of the cervical 
spine.  Diagnostic Code 5290.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (1): For purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
The incapacitating episode rating scheme set forth in 
Diagnostic Coe 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

Diagnostic Code 8524 provides for the evaluation of internal 
popliteal nerve (tibia).  Diagnostic Code 8524 assigns a 10 
percent rating for mild incomplete paralysis, a 20 percent 
rating for moderate incomplete paralysis, and a 30 percent 
rating for severe incomplete paralysis.  For a 40 percent 
rating, the maximum allowed under this diagnostic code, the 
criteria require complete paralysis of the internal popliteal 
nerve with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8524 (2004).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  

An 80 percent rating requires complete paralysis. When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. 38 
C.F.R. § 4.124(a), Diagnostic Code 8520 (2004).



Lumbosacral Spine

The first aspect of the veteran claim to be determined is 
whether a rating in excess of 10 percent is warranted for the 
lumbosacral spine disorder prior to November 27, 2001.

In this regard the medical records beginning in 1992 show 
that the veteran was seen at VA and private facilities for 
complaints involving the low back.  However, the VA 
examination report of December 1991 shows full range of 
motion of the back without evidence of neurological 
involvement.  The September 1993 private examination of the 
lumbar spine showed forward flexion lacking two 
fingerbreadths of extension, and extension of approximately 
20 degrees, with side bending and rotational movements mildly 
discomforting in the extremes of motion.  These findings, to 
include consideration of the functional impairment caused by 
the reported pain do not show moderate limitation of motion. 

However, the Board finds that the July 28, 1998 VA 
examination showed an increase in the severity of the 
symptoms and clinical findings.  During the examination the 
veteran described the low back pain as dull to sometimes 
sharp daily, 4-7/10.  Additionally, the examination showed a 
decrease in the range of motion of the lumbar spine.  The 
Board finds that this decrease when viewed in conjunction 
with the functional impairment caused by the pain, results in 
disability, which more nearly approximates the criteria for 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.7 (2004).  Thus, a 20 percent rating is warranted 
effective July 28, 1998, the date of the VA examination, 
under Diagnostic Code 5292. 

The next aspect of the veteran's claim to be determined is 
whether a rating in excess of 20 percent is warranted from 
July 28, 1998 to July 6, 2004.  

In this regard, a letter from a private physician, dated 
November 2001, shows that the veteran's range of motion of 
the lumbar spine indicated a moderate loss of range of 
motion.  A report from a private rheumatologist dated January 
2002 indicates that the veteran was noted to have spasms in 
the lumbar spine, and tenderness over the lumbar paraspinal 
muscles, but was able to bend forward to each the mid calves 
before a complaint of low back pain.  VA examination report 
of January 2002 showed range of motion of the lumbar spine of 
flexion of 0-50 degrees, extension 0-10 degrees, right 
lateral bending of 0-18 degrees, left lateral bending of 0-22 
degrees, rotation to the right of 0-45 degrees, and rotation 
to the left of 0-40 degrees, with exaggerated lumbar lordosis 
with considerable paravertebral muscle spasm.  Under the old 
law, the Board finds this level of disability consistent with 
a finding of moderate limitation of motion, or moderate 
intervertebral disc syndrome, such that a 20 percent rating 
would be warranted, the rating that the veteran received 
during this time period. 

Under the new law, regarding intervertebral disc syndrome, 
effective from September 2002, the Board finds the veteran's 
symptomatology free from neurological manifestations, and 
consistent with a finding of disability equivalent to 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months, 
such that a 20 percent rating would be warranted.  Under the 
new general rating formula for spine disabilities effective 
September 2003, the veteran's limitation of motion during the 
time was noted to be between 30 and 60 degrees, such that a 
20 percent rating would be warranted, again, the rating the 
veteran received during this period.  Therefore the veteran 
is found to have been properly rated during this time period.

The final aspect of this case to be determined is whether a 
rating in excess of 40 percent effective from July 7, 2004 is 
warranted.  The report of VA neurological examination in July 
2004 showed decreased rang of motion of the back and weakness 
of the lower back, as well as evidence of radiculopathy.  He 
did have lordosis with marked paraspinal spasm.  He was 
diagnosed with severe degenerative lumbosacral disc disease 
with spondylosis and spondylolisthesis, with no specific 
focal neurological deficits, and reduced range of motion of a 
mild to moderate degree.  

Under the old law, the Boards notes these findings to be 
consistent with a findings of severe intervertebral disc 
syndrome, such that a 40 percent rating would be warranted, 
the rating the veteran is currently in receipt.  Under the 
law as in effect in September 2002, based on the severity of 
the veteran's symptomatology as noted in the veteran's July 
2004 and December 2004 VA examinations, the Board finds the 
veteran would warrant a 40 percent evaluation for disability 
equivalent to inactivating episodes having a total duration 
of at least four but less than six weeks during the past 12 
months, the evaluation the veteran us currently receiving.  

Under the new general rating formula for spine disabilities 
effective September 2003, the VA examiner in December 2004 
interpreted the range of motion findings as showing no more 
than mild to moderate limitation of motion.  There is no 
indication that the veteran currently has any anklyosis of 
the spine such that a higher rating would be warranted which 
is consistent with a 20 percent rating.  

Additionally, The examiner found no specific focal 
neurological deficits.  As such, the Board finds that any 
impairment in the tibial and sciatic nerves results in no 
more than mild incomplete paralysis, which warrants a 10 
percent rating each for impairment of the tibial and sciatic 
nerves.  Thus, when combined with the 20 percent for 
limitation of motion, a rating in excess of 40 percent is not 
warranted. 

Accordingly the low back is disorder is rated as 10 percent 
disabling effective from August 27, 1991 to July 27, 1998, 20 
percent effective from July 28, 1998 to July 6, 2004, and 40 
percent therafter.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Cervical Spine Disorder

The first aspect of this claim to be determined is whether a 
rating in excess of 10 percent is warranted prior to November 
27, 2001.  

In this regard the medical records beginning in 1992 show 
that the veteran was seen at VA and private facilities for 
complaints involving the cervical spine.  However, the VA 
examination report of December 1991 showed full range of 
motion of the back.  Private examination of September 1993 of 
the cervical spine showed rotation to the left and right of 
about 70 degrees, and mild discomfort and extremes of ranges 
of motion.  The Board finds that prior to July 28, 1998, the 
cervical spine disorder resulted in no more than slight 
limitation of motion.  Thus warranting a 10 percent rating.  

However, the Board finds that the July 28, 1998 VA 
examination showed an increase in the severity of the 
symptoms and clinical findings.  During the examination the 
veteran described his neck pain as constant and dull ranging 
6-9/10 associated with some dizziness.  Additionally, the 
examination showed a decrease in the range of motion of the 
cervical spine as follows:  forward flexion of 20 degrees, 30 
degrees being normal, extension of 40 degrees, 30 being 
normal, right lateral bending of 20 degrees, 40 degrees being 
normal, left lateral bending was 30 degrees, 40 degrees being 
normal, right rotation was 45 degrees, with 55 being normal, 
left rotation was 55 degrees, with 55 being normal.  

The Board finds that this decrease in range of motion when 
viewed in conjunction with the functional impairment caused 
by the pain, results in disability which more nearly 
approximates the criteria for moderate limitation of motion 
of the cervical spine.  38 C.F.R. § 4.7 (2004).  Thus, a 20 
percent rating is warranted effective July 28, 1998, the date 
of the VA examination, under Diagnostic Code 5290.

The next aspect of the veteran's claim to be determined is 
whether a rating in excess of 20 percent is warranted from 
July 28, 1998 to July 6, 2004.

In this regard a letter from a private physician, dated 
November 2001, indicates that in his opinion the veteran had 
cervical spine limitation of motion and crepitation.  A 
report from a private rheumatologist dated January 2002 
indicates that the veteran was noted to have tenderness over 
the cervical paraspinal muscles bilaterally, with equal and 
grossly normal range of motion.  VA examination report of 
January 2002 showed range of motion of the cervical spine of 
flexion of 0-26 degrees, extension 0-48 degrees, left lateral 
bending 0-18 degrees, right lateral bending 0-27 degrees, 
rotation to the right 56 degrees, and to the left 46 degrees.  
VA examination report of December 2004 noted cervical spine 
range of motion of 75-80 degrees of lateral motion, some 
reduced extension, and ability to flex his neck to his chest.  
The examiner found the range of motion was no more than 
slight.  Additionally the examiner indicated that there was 
no significant neurological involvement.    

Under the old laws the Board finds these findings of the 
veteran's cervical spine limitation of motion to be no more 
than moderate, such that a 20 percent rating would be 
warranted, the rating the veteran is currently receiving.  
There is no indication of ankylosis of the cervical spine. 
The range of motion findings do not satisfy the criteria for 
a rating in excess of 20 percent under the revised rating 
criteria.  

Accordingly the cervical spine disorder is rated as 10 
percent disabling effective from August 27, 1991 to July 27, 
1998, and 20 percent thereafter.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a lumbar spine disorder effective from August 27, 1991 to 
July 27, 1998 is denied.

Entitlement to an increased rating of 20 percent for a lumbar 
spine disorder effective from July 28, 1998 to July 6, 2004 
is granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disorder effective from July 7, 2004 is denied.  

Entitlement to an increased rating in excess of 10 percent 
for a cervical spine disorder effective from August 27, 1991 
to July 27, 1998 is denied.

Entitlement to an increased rating of 20 percent for a 
cervical spine disorder effective from July 28, 1998 is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder effective from July 28, 1998 is 
denied.  

REMAND

In November 2003 the RO granted service connection for 
chronic fatigue syndrome and assigned 0 percent rating.  
Received in December 2003 was the veteran's notice of 
disagreement.  Accordingly, the veteran must be furnished a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The chronic fatigue syndrome is currently rated as 
20 percent disabling.

Accordingly, the case is REMANDED for the following actions:

The RO should issue a statement of the 
case to the veteran and his 
representative for an increased rating 
for the chronic fatigue syndrome.  The 
veteran and his representative should be 
notified of the requirements necessary to 
perfect his appeal.  The RO is informed 
that this issue is not before the Board 
until timely appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


